 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PACIFIC MARINE PROPELLERS,                          Case No.: 17-cv-555-L-NLS
     INC.,
12
                                        Plaintiff,       ORDER GRANTING IN PART AND
13                                                       DENYING IN PART DEFENDANTS'
     v.                                                  EX PARTE APPLICATION TO
14
                                                         SEAL PORTIONS OF PLAINTIFFS'
     WARTSILA DEFENSE, INC., et al,
15                                                       SUMMARY JUDGMENT
                                     Defendants.         OPPOSITION
16
17
18         Pending before the Court is Defendants' ex parte application to seal Plaintiff's
19   Exhibits 124, 134, 136, 137, 145 and 156, filed in opposition to Defendants' summary
20   judgment motion and portions of Plaintiff's opposition memorandum of points and
21   authorities. (Doc. no. 87 ("Application").) Plaintiff's previous motion to seal the same
22   exhibits, based solely on a protective order, was denied. (See docs. no. 86 (denial without
23   prejudice to move to seal portions of exhibits as to which a showing of compelling
24   reasons is made).) Because the protective order protects Defendants' interests with regard
25   to these exhibits, they filed the pending Application. Plaintiff filed an opposition. For
26   the reasons which follow, Defendants' Application is granted in part and denied in part.
27         Sealing court records implicates the "general right to inspect and copy public
28   records and documents, including judicial records and documents." Nixon v. Warner

                                                     1
                                                                                     17-cv-555-L-NLS
 1   Commc'ns, Inc., 435 U.S. 589, 597 & n.7 (1978). Aside from “grand jury transcripts and
 2   warrant materials in the midst of a pre-indictment investigation,” a strong presumption
 3   applies in favor of public access to judicial records. Kamakana v. City and County of
 4   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Accordingly, a party seeking to seal a
 5   judicial record bears the burden of overcoming the strong presumption of public access
 6   by meeting the “compelling reasons” standard. Id. at 1178. The compelling reasons
 7   standard applies to all motions except those that are only “tangentially related to the
 8   merits of a case.” Ctr for Auto Safety v. Chrysler Grp. LLC, 809 F.3d 1092, 1101 (9th
 9   Cir. 2016). Defendants' summary judgment motion is more than tangentially related to
10   the merits. See Kamakana, 447 F.3d at 1179; see also, e.g., Ctr for Auto Safety, 809 F.3d
11   at 1098.
12         To meet its burden, the moving party must make a "particularized showing,"
13   Kamakana, 447 F.3d at 1180 (internal quotation marks and citation omitted) and, further,
14         must articulate compelling reasons supported by specific factual findings
           that outweigh the general history of access and the public policies favoring
15
           disclosure, such as the public interest in understanding the judicial process.
16         In turn, the court must conscientiously balance the competing interests of the
           public and the party who seeks to keep certain judicial records secret. After
17
           considering these interests, if the court decides to seal certain judicial
18         records, it must base its decision on a compelling reason and articulate the
           factual basis for its ruling, without relying on hypothesis or conjecture.
19
20         In general, “compelling reasons” sufficient to outweigh the public's interest
           in disclosure and justify sealing court records exist when such court files
21
           might have become a vehicle for improper purposes, such as the use of
22         records to gratify private spite, promote public scandal, circulate libelous
           statements, or release trade secrets. The mere fact that the production of
23
           records may lead to a litigant's embarrassment, incrimination, or exposure to
24         further litigation will not, without more, compel the court to seal its records.
25
26   Id. at 1178-79 (internal quotation marks, brackets and citations omitted).
27         Plaintiff's Exhibits 124, 136, 137, 145 and 156 are documents which disclose,
28   among other things, Defendant Wartsila Defense, Inc.'s ("WDI") revenue, operating

                                                   2
                                                                                    17-cv-555-L-NLS
 1   expenses and profit margin for various projects, as well as their proposed and negotiated
 2   pricing on government contracts. Plaintiff's opposition memorandum discloses some of
 3   the same information. Defendants contend this is not publicly available information, is
 4   not typically revealed to competitors or customers, and its disclosure might harm WDI's
 5   competitive standing. They argue the documents should be sealed because a compelling
 6   reason standard may be met "when a court record might be used . . . 'as sources [sic] of
 7   business information that might harm a litigant's competitive standing." Ctr for Auto
 8   Safety, 809 F.3d at 1097 (quoting Nixon, 435 U.S. at 598).
 9           Defendants' underlying contention that this information might harm WDI's
10   competitive standing is unsupported. Although the same factual basis asserted in the
11   Application is included in the declaration of Defendants' counsel (doc. no. 87-9 ("Smith
12   Decl.") at 3-4), it does not appear that the declarant has any personal knowledge of or
13   foundation for these assertions. Moreover, the financial information disclosed by the
14   exhibits is several years old. Defendants have not shown why this outdated information
15   would have any effect on WDI's competitive standing at the present.
16           Defendants have not met their burden of overcoming the strong presumption of
17   public access by meeting the compelling reasons standard. Their request to seal
18   Plaintiff's Exhibits 124, 136, 137, 145 and 156, as well as portions of Plaintiff's
19   opposition memorandum is denied.
20           According to Defendants, the parties agreed to redact Plaintiff's Exhibit 134 for
21   relevance, and no sealing order is required as to this exhibit. (Smith Decl. at 3 & Ex. 1.)
22   Plaintiff does not oppose Defendants' Application in this regard.
23           Accordingly, it is ordered as follows:
24           1.    Plaintiff shall re-file its Exhibit 134 (doc. no. 72-36) in accordance with the
25   agreed redactions. (See Smith Decl. Ex. 1.)
26   /////
27
28

                                                      3
                                                                                      17-cv-555-L-NLS
 1         2.    In all other respects, Defendants' ex parte application is denied. Plaintiff
 2   may re-file its Exhibits 124, 136, 137, 145 and 156 in an unredacted form.
 3         IT IS SO ORDERED.
 4
 5   Dated: December 14, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                    17-cv-555-L-NLS
